Citation Nr: 1037913	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran contends that he is unemployable by reason of his 
service-connected post traumatic stress disorder (PTSD), alone.  
In a letter received in October 2008, the Veteran reported that 
he has been treated for his PTSD by VA in Birmingham, Huntsville, 
and Madison and requested that these records be obtained and 
considered when adjudicating his claim.  

In this regard, the Board notes that the most recent VA medical 
reports of record are for treatment in September 2005.  As the 
more recent treatment records are potentially relevant to the 
Veteran's claim and are within the control of VA, they must be 
obtained.  

Additionally, the evidentiary record shows that the Veteran was 
last examined by VA in 2005.  When examined by VA in September 
2005, the examiner indicated that the Veteran appeared slow, was 
easily confused, deferred to his wife to answer questions, and 
opined, in essence, that the Veteran was unemployable due to his 
PTSD.  However, on VA psychiatric examination in October 2005, 
another examiner indicated that the Veteran was well oriented, 
his thought processes were coherent, his insight and judgment was 
intact, and there was no evidence of overt psychosis or 
delusional thinking.  That examiner opined that the Veteran was 
not unemployable due to his PTSD, alone, and indicated that he 
was limited primarily due to physical disabilities unrelated to 
his PTSD.  

Given the conflicting medical opinions and the absence of 
potentially relevant VA medical reports, the Board finds that a 
more current examination is necessary to determine the extent and 
severity of the Veteran's service-connected disabilities, in 
particular, his PTSD, and what, if any, affect they have on his 
employability.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994); see also 
Peters v. Brown, 6 Vet. App. 540, 542 (1994), [the duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine the 
current level of a disability.]  

Finally, the evidence of record showed that the Veteran has been 
unemployed since 1993, due to an industrial accident for which he 
received Workman's Compensation.  However, the evidentiary record 
as currently constituted does not include any treatment records 
or other relevant information concerning the industrial injury or 
subsequent medical treatment.  Therefore, on remand the Veteran 
should provide VA with authorization to obtain information 
concerning the industrial accident and his Workman's Compensation 
claim.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should obtain all of the 
Veteran's treatment records from VA medical 
facilities in Birmingham, Huntsville, and 
Madison since September 2005, and associate 
them with the claims file.  

2.  The Veteran should also be asked to 
provide VA with authorization to obtain all 
medical records and related Workman's 
Compensation reports from his former 
employer, or other entity as would possess 
such information.  The AMC should then 
attempt to contact the custodian of such 
records to obtain copies of them.  Further, 
since the record indicates the Veteran had 
been awarded Social Security disability 
benefits, attempts to obtain copies of the 
documents upon which that award was based 
should be made.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished.  The examiner should report 
all pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner must also 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, and in particular, 
his PTSD, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

4.  The Veteran should also be afforded a 
VA examination to determine the current 
severity of his duodenal ulcer disease.  
The claims folder should be made available 
to the examiner for review and a notation 
to the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
this examination.  The examiner should 
provide an opinion concerning the impact of 
the Veteran's duodenal ulcer disease on his 
ability to work.  The rationale for all 
opinions expressed should also be provided.  

5.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

